     Case 1:19-cv-03125-PGG-RWL Document 10 Filed 06/11/19 Page 1 of 1
     Case 1:19-cv-03125-PGG-RWL Document 8 Filed 06/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHER.i~ DISTRICT OF NEW YORK

VICTOR LOPPZ. ON BEHALF or
HIMSELF AND ALL OTHER PERSONS
SWILARLY SITUATED,

             Plaintiff,
                                                   Case No.; 19-cv-03125
v.

MCR INVESTORS LLC,

             Defendant
                 _ _ _ _ _ _ _ _!

             JOINT S'flPULATION OF EXTENSION OF TIME
     f_OR MCB ffiVESTORS LLC TO FILE RESPONSIVE PLEADINGS TO
                            PLAINTIFF'S COMPLAI:ST

        NOW COMES defendant MCR TN'VESTORS f .T ,C ("Defendant"), hy and through

undersigned counsel, and Plaintiff Victor Lopez, ("Plaintiff'), by and through

undersigned counsel, who hereby jointly agree and stipulate that Defendant shall have a

30-day extension of time to respond to Plaintif:rs Complaint, up to and including July 9,

2019.




                                                Aaron    Ensley, Esq.    e9922)
                                                Sessions, Fishman, Na: an & Israel
                                                3 Cross Creek Drive
                                                Flemington. New Jersey 08822-4938
                                                Telephone: (908) 237-1660
                                                Email: neasley@,sessions. legal
Attorney for Plaintitr                          Attorney for Defendant




                                    Paal G Gardei,iii,.s.D.J.
                                    p,,,f: ·'   ~       ({,   2o (4\.
